 

FILED

UNITED STATES DISTRICT COURT February 12, 2020

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff,
Vv.
SYLVIA ZAMBRANO,
Defendant.

 

 

TO: UNITED STATES MARSHAL:

CLERK, US DSITRICT COURT
EASTERN DISTRICT OF
CALIFORNIA

 

 

 

Case No. 2:19-cr-231 WBS-2

ORDER FOR RELEASE OF
PERSON IN CUSTODY

This is to authorize and direct you to release SYLVIA ZAMBRANO

Case No. _2:19-cr-231 WBS-2 Charges 21 U.S.C. §§846, 841(a)(1) from custody for

the following reasons:

Release on Personal Recognizance

Bail Posted in the Sum of $

 

x___ Unsecured Appearance Bond $50,000 cosigned by sister in law

Saira Estrada and cousin, Jacinto Jimmy Garza.

Appearance Bond with 10% Deposit

Appearance Bond with Surety

Corporate Surety Bail Bond

x Other: To be released at 9:00 a.m. on 2/13/2020 to United States
Marshals to Pretrial Services and then to Wellspace.

—_—_—__

o ‘ 2
Issued at Sacramento, California on February 12, 2020 at / YH Aar-AM.

By:

Magistrate Judge Carolyn K. Delaney
